Citation Nr: 0508162	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO. 03-57 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to burial allowance based upon service-connected 
death.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1941 
to May 1946.  The appellant herein has brought this claim and 
appeal as the son of a deceased veteran who died in August 
2002.  

This appeal comes from determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In an October 2002 letter, the 
RO denied the appellant's claim for burial benefits.  Then, 
in February 2003, the RO awarded a burial allowance based 
upon the non-service-connected death of the veteran.  In a 
March 2003 determination, the RO denied the appellant's claim 
for service-connected burial benefits, and he submitted a 
timely notice of disagreement (NOD) as to the RO's action.  
The Board is of the opinion that the issue, as characterized 
on the first page of the present decision, most accurately 
represents the current status of the appellant's claim.

By way of explanation, the Board notes that a separately 
docketed decision of the Board addresses a claim for service 
connection for cause of death brought by the appellant's 
mother, who is the veteran's widow.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide  
notification when further action is required on the part of 
the appellant.

REMAND

As mentioned above, in a February 2003 letter, the RO advised 
the appellant that he was awarded non-service connected 
burial benefits with regard to the veteran's death and 
interment.  Then, in March 2003, the RO advised the appellant 
that service-connected burial allowance was denied, although 
the rating decision the RO provided the appellant at that 
time reflects that service connection for cause of death 
"remained denied".  In a March 2003 written statement, the 
veteran said he wanted to appeal the RO's (March 2003) 
decision.  

Then, in a May 2003 letter to the appellant, the RO 
acknowledged receipt of his NOD regarding his claim of 
entitlement to service-connected burial benefits.  However, 
the July 2003 statement of the case (SOC) provided to the 
appellant failed to address his claim for service-connected 
burial benefits, and addressed only the matter of entitlement 
to service connection for the cause of the veteran's death.  
Consequently, the SOC provided to the appellant did not 
include the pertinent laws and regulations regarding 
entitlement to service-connected burial benefits.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely NOD to a rating decision 
denying the benefit sought, and a timely substantive appeal, 
filed after a statement of the case is issued.  38 U.S.C.A. § 
7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993); 38 
C.F.R. § 20.200 (2004).

The appellant clearly disagreed with the RO's denial of 
service-connected burial benefits, thus satisfying the 
initial requirement for initiating an appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200-20.202, 20.300 (2004).  However, he 
was issued an SOC which indicated service connection for 
cause of death was not warranted, and contained no 
explanation as to the laws and regulations relating to 
entitlement to service-connected burial benefits.

Accordingly, the issue of entitlement to service-connected 
burial benefits is remanded to the RO via the AMC for the 
following action:

The RO/AMC should provide the appellant with a 
statement of the case that addresses the matter of 
entitlement to service-connected burial benefits 
and contains all the laws and regulations pertinent 
to that claim.  He should also be advised of his 
right to be represented by an accredited service 
organization or an attorney in his appeal, and 
provided with the appropriate forms to designate a 
representative, if he so desires.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


